J-S10032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.S., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: PHILADELPHIA DEPARTMENT
OF HUMAN SERVICES

                                                      No. 1662 EDA 2016


          Appeal from the Dispositional Order dated April 27, 2016
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-DP-0015141-2005

IN THE INTEREST OF: T.B., A MINOR               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: THE CITY OF
PHILADELPHIA, DEPARTMENT OF
HUMAN SERVICES

                                                    No. 1677 EDA 2016


                   Appeal from the Order Entered April 27, 2016
               In the Court of Common Pleas of Philadelphia County
              Domestic Relations at No(s): CP-51-DP-0000921-2016

IN THE INTEREST OF: M.B., A MINOR               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: THE CITY OF
PHILADELPHIA, DEPARTMENT OF
HUMAN SERVICES
J-S10032-17


                                                    No. 1681 EDA 2016


                   Appeal from the Order Entered April 27, 2016
               In the Court of Common Pleas of Philadelphia County
              Domestic Relations at No(s): CP-51-DP-0000920-2016

IN THE INTEREST OF: N.B., A MINOR               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: THE CITY OF
PHILADELPHIA, DEPARTMENT OF
HUMAN SERVICES

                                                    No. 1684 EDA 2016


                   Appeal from the Order Entered April 27, 2016
               In the Court of Common Pleas of Philadelphia County
              Domestic Relations at No(s): CP-51-DP-0000922-2016

BEFORE: BENDER, P.J.E., DUBOW, J., and SOLANO, J.

MEMORANDUM BY SOLANO, J.:                            FILED JULY 31, 2017

        Appellant, the City of Philadelphia Department of Human Services

(“DHS”), appealed from the orders of the family court dated April 27, 2016,

adjudicating minors K.S. (born 2000), N.B. (born January 2005), T.B. (born

December 2005), and M.B. (born 2007) (collectively, “the Children”) as

dependent, but declining to find that DHS had made “reasonable efforts” to

prevent or eliminate the need for placement.    We dismiss the appeals as

moot.

        As set forth in our prior memorandum decision, In re K.S., No. 1662

EDA 2016 (Pa. Super. Mar. 29, 2017) (unpublished memorandum), the

                                    -2-
J-S10032-17


family court found the Children dependent but stated “that the Philadelphia

Department of Human Services made NO Reasonable Efforts to prevent or

eliminate the need for removal of this child from the home.”      Family Ct.

Orders, 4/27/16 (emphasis in original). DHS appealed to this Court from the

determination that it made no reasonable efforts, explaining that the finding

implicated DHS’ funding under the Social Security Act.     After determining

that DHS had standing to pursue the appeal, we held that the family court

incorrectly based its determination regarding DHS’ reasonable efforts on

Section 6351(f) of the Juvenile Act, which deals with permanency hearings,

rather than Section 6351(b), which deals with placement hearings.        See

generally 42 Pa.C.S. § 6351(b), (f).    Because this matter is governed by

Section 6351(b), we remanded with a direction that the family court

determine within thirty days “‘whether reasonable efforts were made prior to

the placement of the child to prevent or eliminate the need for removal’ or

‘for an emergency placement, whether such lack of services was reasonable

under the circumstances,’” pursuant to 42 Pa.C.S. § 6351(b)(2) and (3). In

re K.S., No. 1662 EDA 2016, at 15-16. We retained panel jurisdiction.

     On May 15, 2017, the family court entered orders finding, among

other things, “that Reasonable Efforts were made to Prevent or Eliminate

Removal” of N.B., T.B., and M.B.    Orders, 5/15/17 (emphasis added). On

July 18, 2017, the family court entered a similar order regarding K.S. Order,




                                    -3-
J-S10032-17


7/18/17.*    Hence, the family court has now complied with our mandate in

full. Accordingly, we now return to the merits of DHS’s appeal, and, in light

of the family court’s May 15 and July 18, 2017 orders, we conclude that

DHS’ appeal is moot.

       By way of background:

       The mootness doctrine requires that an actual case or
       controversy must be extant at all stages of review. Where the
       issues in a case are moot, any opinion issued would be merely
       advisory and, therefore, inappropriate. An issue before a court is
       moot when a determination is sought on a matter which, when
       rendered, cannot have any practical effect on the existing
       controversy.

                                       *       *   *

          However, if the issues raised by an appeal are substantial
       questions or questions of public importance, and are capable of
       repetition, yet likely to evade appellate review, then we will
       reach the merits of the appeal despite its technical mootness.

In re 2014 Allegheny Cty. Investigating Grand Jury, 147 A.3d 922,

923-24 (Pa. Super. 2016) (internal quotation marks and citations omitted);

In re Gross, 382 A.2d 116, 119-20 (Pa. 1978) (legal question can become

moot on appeal as result of intervening change in facts of case); Erie Ins.

Exch. v. Claypoole, 673 A.2d 348, 353 (Pa. Super. 1996) (en banc) (“a

change in the facts may render a case moot even though it had once been
____________________________________________
*
  In the body of the order, the date is listed as May 15, 2017; however, the
order reflects that it was printed, and faxed to this Court, on July 18, 2017.
It appears that the family court initially overlooked our mandate with respect
to K.S. The court corrected that oversight after we contacted the court, and
it then issued an order for K.S. that was identical (including the date) to that
issued for the other children.


                                           -4-
J-S10032-17


actual”). On remand to the family court, DHS obtained the relief it sought

on appeal — a determination that DHS made reasonable efforts for the

Children. Because DHS is no longer an aggrieved party, there is no extant

case or controversy for this Court to resolve. In re 2014 Allegheny Cty.

Investigating Grand Jury, 147 A.3d at 923-24. We further conclude that

whether the family court properly resolved whether DHS made “reasonable

efforts” is an issue unlikely to evade appellate review, as that issue turns on

the specific facts of each case and DHS may always appeal from any an

adverse determination on that issue.     For these reasons, we deem DHS’s

appeal moot.

      Appeal dismissed as moot.

      Judge Dubow did not participate in the consideration or decision of this

      case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/31/2017




                                     -5-